OPINION OF THE COURT
PER CURIAM.
The Defendant (Appellee herein) was apprehended by Officer Shipley, who, in turn, called for back-up which was responded to by Officer Wiseman, both of whom being employed by Metro-Dade Police Department.
Formal charges of driving under influence and other charges were made by the back-up rather than the apprehending officer. It is on this basis that the lower court granted a Motion to Suppress.
*169Florida Statute 901.18 provides:
A peace officer making a lawful arrest may command the aid of persons he deems necessary to make the arrest. . . A person commanded to aid a peace officer shall have the same authority to arrest as that peace officer. . .
Kirby v. State, 217 So.2d 619-621 (Fla. 4th DCA 1969).
In view of the above, the lower court’s Order of Suppression and Dismissal is reversed with directions to reinstate this cause and set the same for trial.